Citation Nr: 1806627	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  96-41 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for the residuals of a thoracic spine injury.  

2.  Entitlement to a rating in excess of 10 percent for chronic lumbar spine strain with degenerative joint disease.

3.  Entitlement to an effective date earlier than March 27, 2001, for the award of service connection for major depressive disorder.  

4.  Entitlement to an effective date earlier than March 27, 2001, for the award of a total disability rating based upon individual employability due to service-connected disabilities (TDIU).  

5.  Entitlement to an effective date earlier than March 27, 2001, for the award of eligibility to Dependents' Educational Assistance (DEA) under 38 U.S.C. Chapter 35.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to May 1986 and from April 1987 to February 1990.  

The issue of entitlement to a rating in excess of 40 percent for residuals of a thoracic spine injury initially arose from a June 1996 rating decision by the Chicago, Illinois, Regional Office (RO) of the Department of Veterans Affairs (VA), which granted an increased 20 percent rating for the residuals of a thoracic spine injury, effective from July 12, 1995.  A 40 percent rating from that date was awarded in a December 1996 rating decision.  The issue of entitlement to a TDIU was denied in an October 1998 rating decision and a May 2000 rating decision denied the timeliness of the NOD filed in disagreement with the October 1998 decision.  The issue of entitlement to service connection for a lumbar spine disability was denied in a February 2003 rating decision.  

In April 2004, the Board of Veterans' Appeals (Board), among other things, remanded for additional development the issues of entitlement to service connection for a lumbar spine disability, entitlement to a rating in excess of 40 percent for residuals of a thoracic spine injury, and entitlement to a TDIU.  In a December 2005 decision and remand, the Board denied entitlement to a disability rating in excess of 40 percent for residuals of a thoracic spine injury and remanded the claims for entitlement to service connection for a lumbar spine disability and entitlement to a TDIU.  Per a January 2007 Joint Motion for Remand, United States Court of Appeals for Veterans Claims (Court) on January 23, 2007, issued an order vacating and remanding the Board's December 2005 decision as to the matter of an increased rating for residuals of a thoracic injury.  The Board's December 2005 remand of the issues concerning were undisturbed by the Court's January 2007 order.  The issue of entitlement to a rating in excess of 40 percent for residuals of thoracic spine injury was addressed in a July 2007 Board remand. 

Although the timeliness of the appeal for entitlement to a TDIU issue was denied in a May 2000 rating decision the Court has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, in light of the decision in Rice, the Board has found the issue of entitlement to a TDIU is part and parcel of the initial claim for an increased rating for residuals of a thoracic injury, thereby affecting the issue of entitlement to an earlier effective date for the assignment of a TDIU currently on appeal.  

In an April 2012 decision and remand, the Board denied entitlement to an effective date earlier than July 12, 1995, for a compensable rating for the residuals of a thoracic spine injury.  The Board also remanded the remaining issues on appeal, including entitlement to a rating in excess of 40 percent for the residuals of a thoracic spine injury, entitlement to a rating in excess of 10 percent for chronic lumbar spine strain with degenerative joint disease, entitlement to an effective date earlier than March 21, 2001 for the award of service connection for chronic lumbar spine strain with degenerative joint disease, entitlement to an effective date earlier than April 15, 2003, for the award of service connection for major depressive disorder, and entitlement to an effective date earlier than April 15, 2003, for the award of a TDIU.  

In a March 2016 rating decision, the RO granted an earlier effective date of April 2, 2003 for the award of service connection for major depressive disorder, granted an earlier effective date of April 2, 2003 for the grant of a TDIU and granted an earlier effective date of April 2, 2003 for the grant of eligibility to DEA.  In a June 2016 rating decision, the RO awarded an effective date of March 27, 2001 for the grant of service connection for major depressive disorder.  The RO also granted effective dates of March 27 2001 for the grants of entitlement to a TDIU and eligibility to DEA.  Finally, the RO awarded entitlement to an earlier effective date of May 5, 2000 for service connection for chronic lumbar spine strain, with degenerative joint disease.  The award of an earlier effective date for the grant of service connection for chronic lumbar strain is considered a full grant of this issue on appeal because this was the date which the Veteran's attorney sought for this disability per his February 4, 2011 statement.  Although the Veteran's attorney subsequently disagreed with this effective date in his August 2017 statement, this statement was received over one year after the June 2016 decision was issued and cannot be construed as a notice of disagreement with the effective date assigned for the award of service connection for chronic lumbar strain.  Therefore, this matter is no longer in appellate status and will not be addressed by the Board.  

The Board notes that in September 2005 the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Board notes that the Veteran also testified at a videoconference hearing in August 2003 before a Veterans Law Judge who is not available to participate in a decision on his claim for an increased rating for the residuals of a thoracic spine injury, but that in correspondence received in September 2011 he waived his right to an additional Board hearing.  The third member of the panel participating in the December 2005 and July 2007 Board remands has also retired.  As the sole remaining assigned panel member, appellate review by the undersigned Veterans Law Judge is appropriate.  See 38 C.F.R. §§ 19.3, 20.707 (2017).

Regretfully, the Board acknowledges that the thoracic spine rating issue has been on appeal for an unusually long period of time and that action to address the issue continues to further delay a final disposition on this matter due to concerns regarding additional development that must be addressed prior to the Board's issuance of a final decision.  Thus, unfortunately, the issues of entitlement to increased ratings for residuals of a thoracic injury and chronic lumbar spine strain, as well as the issues of entitlement to earlier effective dates for the grants of entitlement to a TDIU and eligibility for DEA are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2009 rating decision granted service connection for major depressive disorder and a 50 percent evaluation was awarded, effective April 15, 2003, the date the RO construed that this claim was raised; the Veteran perfected an appeal on this issue; a March 2016 rating decision awarded an effective date of April 2, 2003 for the grant of service connection for major depressive disorder and a June 2016 rating decision awarded an effective date of March 27, 2001 for the grant of service connection for this disability.  

2.  Prior to March 27, 2001, there was no pending, unadjudicated claim for service connection for major depressive disorder, or any other acquired psychiatric disability.


CONCLUSION OF LAW

The criteria are not met for an effective date earlier than March 27, 2001, for the award of service connection for major depressive disorder.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.1, 3.104, 3.105(a), 3.155, 3.156, 3.157, 3.159, 3.114, 3.186, 3.400 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veteran was provided notice letters pursuant to the Veterans Claims Assistance Act (VCAA) in June 2001, June 2004, January 2006, March 2006, July 2008, April 2009 and June 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  

Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim in this Board decision.  There is no indication there exists any additional evidence that has a bearing on this case that has not been obtained and that is obtainable.  The Veteran has been accorded ample opportunity to present evidence and argument in support of this appeal.  See 38 C.F.R. § 3.103 (2017).

Analysis

Generally, and except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation (DIC) based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  If a claim for disability compensation, i.e., service connection, is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2)(i).  

A rating decision becomes final and binding if the Veteran does not timely perfect an appeal of the decision.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  

For an award based on receipt of new and material evidence, other than STRs, received within the appeal period or prior to an appellate decision, the effective date will be as though the former decision had not been rendered.  38 C.F.R. § 3.400(q)(1).  The proper effective date for an award based on receipt of new and material evidence, other than STRs, received after a final disallowance is the date of receipt of the claim to reopen or date entitlement arose, whichever is later.  38 U.S.C. § 5110(i); 38 C.F.R. §§ 3.400(q)(2), 3.400(r).  

There is an exception to the general rule governing reopened claims.  In the limited instance in which the new and material evidence received comprises a supplemental report from the service department, in accordance with 38 C.F.R. § 3.156(c), the former decision (representing the denial of that claim) may be reconsidered de novo on the merits.  See Shipley v. Shinseki, 24 Vet. App. 458 (2011).

Revisions were made to 38 C.F.R. §§ 3.156(c) and 3.400(q), effective October 6, 2006.  38 C.F.R. § 3.156(c) was revised to establish clearer rules regarding reconsideration of decisions on the basis of newly-discovered service department records.  Effective on or after October 6, 2006, § 3.156(c) provides that, notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section.  38 C.F.R. § 3.156(c)(1).  An award made based all or in part on the records identified by paragraph (c)(1) is effective on the date entitlement arose or the date VA received the previously-decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  38 C.F.R. § 3.156(c)(3).  

Relevant service records as defined by 38 C.F.R. § 3.156(c) include:  (i) service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name; (ii) additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and (iii) declassified records that could not have been obtained because the records were classified when VA decided the claim.  See 38 C.F.R. § 3.156(c)(1).  

This provision does not apply to records that VA could not have obtained when deciding the claim because they did not exist when VA decided it, or because the claimant failed to provide sufficient information for VA to identify and obtain them for an official source.  38 C.F.R. § 3.156(c)(2).  An award made based all, or in part, on the newly-received service department records is effective on the date entitlement arose or the date VA received the previously-decided claim, whichever is later, or such other date as may be authorized by the general provisions of 38 C.F.R. § 3.156(a) (concerning petitions to reopen based on new and material evidence) applicable to a previously-decided claim.  38 C.F.R. § 3.156(c)(3).  Also, where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c)(4).  

After a careful review of the relevant evidence of record, the Board has determined, based upon the probative evidence of record, that an effective date earlier than March 27, 2001, for the grant of service connection for major depressive disorder is not warranted.  

The outcome of this claim rests on whether there was an earlier date of entitlement and an earlier date of claim, which did not have a final and binding disposition.  In this case, the record clearly reflects the Veteran received psychiatric treatment prior to March 27, 2001, and therefore an earlier date of entitlement has been established.  See August 2017 Attorney Statement; see generally VA medical records.  As noted above, a July 2009 rating decision granted service connection for major depressive disorder and a 50 percent evaluation was awarded, effective April 15, 2003, the date the RO construed that this claim was raised.  The Veteran perfected an appeal on this issue.  Subsequently, a March 2016 rating decision awarded an effective date of April 2, 2003 for the grant of service connection for major depressive disorder.  Shortly thereafter, a June 2016 rating decision awarded an effective date of March 27, 2001 for the grant of service connection for this disability.  In so finding, the June 2016 rating decision noted the Veteran reported he was "under mental stress" in a VA Form 9, dated March 27, 2001, and construed this statement as a claim for entitlement to a psychiatric disability which had not been adjudicated and thereby provided the basis for an earlier effective date.  

In this case, prior to March 27, 2001 there was no pending, unadjudicated claim for service connection for a psychiatric disability of any sort.  Although the Veteran's attorney notes in his August 2017 statement that psychiatric treatment was provided prior to March 27, 2001, he does not discuss any evidence prior to March 27, 2001 that would indicate a pending, unadjudicated claim for service connection for a psychiatric disability was of record during that period.  In his August 2017 letter, the Veteran's attorney also cited to Harris v. Shinseki, 704 F.3d 946, 948, stating that the RO had "failed in its duty to fully develop and generously construe a pro se veteran's filings to determine all possible claims raised by the evidence," including those which pertained to the Veteran's claim for entitlement to an earlier effective date.  The Veteran had appointed the Disabled American Veterans (DAV) as his representative in August 1996, prior to which he was unrepresented.  The Board observes, however, that the attorney has not specified, and the record does not indicate, any error by the RO prior to March 27, 2001 that resulted in a failure to determine any pending, unadjudicated claim for service connection for a psychiatric disability.  Moreover, while the Veteran's attorney alleged in the August 2009 notice of disagreement that his effective date for the award of service connection for major depressive disorder should be awarded back to August 1996, the date that he alleges that a claim for service connection for depression was filed, the evidence or record prior to March 27, 2001, including evidence dated in August 1996, does not include any statements, to include a report of psychiatric symptoms, stress or mental issues, that could be construed as a claim for service connection for a psychiatric disability during this period.

The applicable regulation is clear that the appropriate effective date for the award of service connection in this case is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (2012); 38 C.F.R. § 3.400 (2017).  Although VA medical evidence reflects treatment for a psychiatric disability prior to March 27, 2001, thereby potentially establishing an earlier date of entitlement, as there was no claim for service connection for a psychiatric disability filed prior to March 27, 2001, the award of service connection may only be effective as of the later date, which is March 27, 2001.  See id.  

Accordingly, despite the evidence demonstrating psychiatric symptoms began prior to March 27, 2001, as there was no pending, unadjudicated claim for service connection for a psychiatric disability, to include major depressive disorder, of any sort before March 27, 2001, the proper effective date for the award of service connection under 38 C.F.R. § 3.400 can be no earlier than the March 27, 2001 effective date assigned.


ORDER

An effective date earlier than March 27, 2001, for the award of service connection for major depressive disorder is denied.  


REMAND

The Veteran was afforded VA examinations for his thoracic and lumbar spine disabilities in January 2008, November 2008 and May 2016, however, these examinations failed to address all of the following together: pain on active and passive range of motion, pain with weight bearing and non-weight bearing and functional loss during flare-ups.  The United States Court of Appeals for Veterans Claims (Court) has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of" 38 C.F.R. § 4 .59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Id.; See also Sharp v. Shulkin, 29 Vet. App. 26, 22 (2017), providing that the examiner should "estimate the functional loss that would occur during flares."  In accordance with 38 C.F.R. § 3.326 (a), the Veteran should be afforded a new examination for the thoracic and lumbar spine that is in accordance with recent precedent of the Court.

As the record reflects the Veteran has received continuing treatment at VA, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

In order to obtain an effective date prior to March 27, 2001 for the award of a TDIU, there must be both an earlier date of entitlement and an earlier date of claim, which did not have a final and binding disposition.  In light of the discussion in the introduction section that the claim for TDIU is part and parcel of the Veteran's claim for an increased rating for residuals of a thoracic spine injury filed in July 1995, an earlier date of claim which does not have a final and binding disposition has been established.  The Board observes however, that the Veteran does not meet the schedular criteria under 38 C.F.R. § 4.16(a) for entitlement to a TDIU prior to March 27, 2001.  Therefore, in order to obtain an effective date prior to March 27, 2001, an earlier date of entitlement for TDIU must be established.  As the schedular criteria under 38 C.F.R. § 4.16(a) is not met prior to March 27, 2001, consideration of extraschedular criteria under 38 C.F.R. § 4.16(b) for the period prior to March 27, 2001 must be considered.   

Rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disability(ies), but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) (2017).  The Court has clarified that, where a claimant does not meet the schedular requirements of 4.16(a), the Board has no authority to assign a TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the claim to the Director, Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Referral is required where there is a plausible basis for concluding that the veteran is unable to secure and follow a gainful occupation.  Id. at 9.  Accordingly, the claim for an effective date earlier than March 27, 2001 for the award of a TDIU should be should be referred for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  

In April 2012, Board also remanded the claim for an effective date earlier than March 27, 2001 for the award of a TDIU in order to obtain the Veteran's vocational rehabilitation record.  To date, it appears this action has not been completed and a remand is necessary in order to obtain the vocational rehabilitation record.  Compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  

As the issue of entitlement to an effective date earlier than March 27, 2001, for the award of eligibility to DEA is intertwined with the claim for entitlement to an effective date earlier than March 27, 2001 for the award of a TDIU being remanded and the outcome of this issue is dependent on the adjudication of these claims, it too must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA and private medical records the Veteran adequately identifies, including any outstanding VA medical records.  

2.  Obtain any and all VA vocational rehabilitation training and education (VR&E) records pertaining to the Veteran.  Document whether or not these documents were available.  

3.  Upon receipt of all additional records, schedule the Veteran for a VA examination to determine the severity of the Veteran's service-connected residuals of a thoracic injury and lumbar spine disability.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  

The evaluations of the thoracic and lumbar spine should consist of all necessary testing including range of motion testing based on (1) active motion; (2) passive motion; (3) weight-bearing; and (4) non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.  

The examiner is asked to comment on the following:  

(a).  The degree of severity and the functional effects of the thoracic spine and lumbar spine disabilities on his activities of daily living and capacity for work.  

(b).  The extent of any weakened movement, excess fatigability and incoordination.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  

(c).  Whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.

(d).  The examiner should also comment on whether any limitation of motion of the thoracolumbar spine in this examination or in any prior VA examination (including VA examinations from April 1996, July 1997, June 1998, September 2004, January 2008, November 2008 or May 2016) may be considered akin to ankylosis and, if so, whether such is favorable or unfavorable. 

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence.  If no opinion can be provided without resorting to mere speculation, please explain the reasons for such conclusion.  

4.  Ensure the examiner's opinions are responsive to the determinative issues of the severity of the thoracic spine and lumbar spine disabilities at issue in this appeal.  If not, return the report(s) for all necessary additional information.  

5. Submit the claim for entitlement to an effective date earlier than March 27, 2001 for the award of a TDIU to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 4.16(b) for the period prior to March 27, 2001.  

6.  Then, readjudicate the remaining claims on appeal in light of this and all other additional evidence.  If the issues are denied, send the Veteran and his attorney a supplemental statement of the case (SSOC) and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


